Continuation of Section 12:

Response to Arguments
Applicant’s arguments for after final received on date 3/18/2021 have been fully considered, but they are not persuasive.  

Response to Arguments under 35 USC 101:
Applicant argues that “Examiner fails to show that the claimed "web crawling circuitry of a mobile communication device" and the "mobile communication interface" are equivalent to a "generic computer.” Examiner respectfully disagrees.

As discussed below, under the 2A-Prong two, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 8 and 15, is the recitations of “collecting, by web crawling circuitry of a mobile communication device communicating via a mobile communication interface,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. The web crawling circuitry recites a generic computer component performing generic computer functions at a high level of generality (i.e., a software/generic module) – thus, are no more than applying the abstract idea with generic computer components. Second, the recitation of machine learning is merely generally linking the use of the judicial exception to a particular technological environment/field. Accordingly, the claims are 
The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
Under Step 2B, the only additional elements beyond the recited abstract idea of claims 1, 8, and 15, are the recitations of “…collecting, by web crawling circuitry of a network device communicating via a network interface, information content…are carried out by a computer,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the 

    PNG
    media_image1.png
    258
    671
    media_image1.png
    Greyscale

Accordingly, contrary to Applicant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Prior art references teach the limitations of “…collecting, by web crawling circuitry; analyzing, by content classification circuitry; receiving, via the network interface circuitry, information…” is executed in a generic computer element….” These show generic/conventional tools for collecting, analyzing and organizing data from the Internet are well-understood, routine, conventional activity.1 
Sagar S De, Satchidananda Dehuri, and Gi-Nam Wang (Machine Learning for Social Network Analysis: A Systematic Literature Review, 2012 IUP) discloses
    PNG
    media_image2.png
    94
    565
    media_image2.png
    Greyscale

Ioannis Stavrakantonakis, Andreea-Elena Gagiu, Harriet Kasper, Ioan Toma, and Andreas Thalhammer (An approach for evaluation of social media monitoring tools, Semantic Technology Institute (STI) - Innsbruck, 2012) discloses the Brandwatch crawler operates in near-real time, gathering data based on the user's search query from social networks, blogs and micro-blogging sites (e.g. Twitter), news services (international, national and regional), video sites, image sites, discussion forums, and corporate sites. The responses are provided in a broad database. 
Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        3/22/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sagar S De, Satchidananda Dehuri, and Gi-Nam Wang (Machine Learning for Social Network Analysis: A Systematic Literature Review, 2012 IUP).
        Phau, Ian; Sui Meng Poon (Factors influencing the types of products and services purchased over the Internet, Internet Research; Bradford Vol. 10, Iss. 2, (2000): 102-113).
        Ioannis Stavrakantonakis, Andreea-Elena Gagiu, Harriet Kasper, Ioan Toma, and Andreas Thalhammer (An approach for evaluation of social media monitoring tools, Semantic Technology Institute (STI) - Innsbruck, 2012).
        Margaret Rouse (crawler, Whatls.com, 2005).
        Curt Franklin (How Internet Search Work, 2018)